*751Opinion of tbe court by
InwiN, J.:
In this case there were two assignments of error, but they may both very properly be considered as one, to-wit: Was the order of the court dismissing the case for failure to comply with the conditions attached to the order allowing the plaintiff ito amend the affidavit in re-plevin, reversible error?
Now, there can be no doubt, that under our statute, the court, in granting leave to amend any pleading in the case, has the right to impose any reasonable terms and conditions. In tire case at bar, the conditions imposed on the plaintiff were, '(1st) that the amendment should be made within ten days; (2nd) that the plaintiff should pay all costs to date within ten days. Both of which condi-tins, under ordinary circumstances, would be reasonable, and we see no reason why such terms should not be considered reasonable in this case.
But these conditions apply only to plaintiff’s right to amend tlhe affidavit in replevin; in other words, his right to amend was dependent upon this condition precedent, namely, that he should amend within ten days. Now, what, by reasonable contruction of the language of the order, would be the consequences in case of a failure on the part of the plaintiff to comply with these conditions? The answer must be, that he would forfeit his right to amend. Now, the plaintiff having failed to comply with these conditions, lost the benefit of the order of court allowing him to amend his affidavit in replevin. The result was, that the pleadings in the case were left in precisely the same condition that they were before the leave to amend was granted.
*752Now, what was the conditions of the pleadings as they stood before the conditional leave to amend was granted? A new trial had been granted by the court unconditionally, and the case stood precisely as though no decision had been rendered in the case. Now, it might be said, that, as the case was once dismissed by the court on the motion of the defendant, for the reason that no affidavit was filed prior to the issuing of summons in the case, that when the pleadings were restored in their original condition by defendant’s failure to comply with the conditions attached to his leave to amend, the same order should be made, and the case again dismissed; but it will be observed that, to make such action proper, the record should show that the motion to dismiss on such grounds should have been renewed by the defendant. The fact that the court granted a new trial in the case without attaching any conditions thereto, would indicate there was in his judgment, something wrong with the original decision. It is apparent, from an examination of the record, that the court did not dismiss the case on any motion of the defendant, or for any defects in plaintiff’s pleadings; but solely upon the grounds that the plaintiff had failed to comply with the order of the court heretofore made in the case. This, we think, was error, for which the case should be reversed.
For reasons heretofore given this case is reversed and remanded to the district court, with orders that the case be reinstated, and for such action as will carry out the idea expressed in this opinion.
Hainer, J„ having presided in the court below, not sitting; all of the other Justices concurring.